ORDER

PER CURIAM.
AND NOW, this 2nd day of October, 2003, Peter A. Wood having been suspended from the practice of law in the State of New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated March 11, 2003; the said Peter A. Wood having been directed on June 27, 2003, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Peter A. Wood is suspended from the practice of law in this Commonwealth for a period of three months, to run concurrent with the suspension imposed on May 6, 2003, at No. 817 Disciplinary Docket No. 3, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
Messrs. Justice CASTILLE, NIGRO and LAMB dissent.